Citation Nr: 0933878	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-14 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active military duty from July 1964 
to February 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  Service-connection is currently in effect for bilateral 
hearing loss, rated as 60 percent disabling, effective from 
February 24, 2006; major depressive disorder, rated as 30 
percent disabling, effective from August 12, 2004; and 
tinnitus, rated as 10 percent disabling, effective from 
February 12, 1982.  His combined disability rating is 80 
percent.

2.  The service-connected bilateral hearing, major depressive 
disorder, and tinnitus are shown to be productive of a 
disability picture that more nearly approximates that of the 
appellant being rendered unable to obtain or retain 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability (TDIU) have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.7, 4.16, 4.19 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by VCAA, VA has a duty to notify and assist 
appellants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in the appellant's favor).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "[an 
appellant need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the appellant's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19.  In reaching such a determination, 
the central inquiry is "whether the [appellant's] service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2008).

In determining whether an appellant is unemployable by reason 
of service-connected disabilities, consideration must be 
given to the type of employment for which the appellant would 
be qualified.  Such consideration would include education and 
occupational experience.  Age may not be considered a factor.  
38 C.F.R. § 3.341.  Unemployability associated with advancing 
age or intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  38 C.F.R. § 4.19.

Historically, the appellant served on active duty from July 
1964 to February 1968.  Herein, he is seeking entitlement to 
total disability based on individual unemployability (TDIU).  
As demonstrated by the evidence of record, the appellant 
owned a construction company for 8 years, managed a grocery 
for 12 years, and worked as a poker dealer and supervisor of 
a poker room for 17 years.  After the appellant stopped 
working in November 2004, he made 2 unsuccessful attempts at 
obtaining and retaining employment.  In terms of education, 
the appellant has stated that he was a "B" student through 
high school, but fell one credit short of graduation.  The 
appellant has since earned his General Equivalency Diploma 
and a contractor's license.


The appellant submitted his claim of entitlement to TDIU in 
July 2005.  When the appellant submitted this claim, service-
connection was in effect for bilateral hearing loss, rated as 
70 percent disabling, effective from August 12, 2004; major 
depressive disorder, rated as 30 percent disabling, effective 
from August 12, 2004; and tinnitus, rated as 10 percent 
disabling, effective from February 12, 1982.  In April 2006, 
the evaluation assigned to the appellant's bilateral hearing 
loss was reduced to 60 percent, effective February 24, 2006; 
the evaluations assigned to the appellant's service-connected 
major depressive disorder and tinnitus were maintained.  His 
combined disability rating is 80 percent.  38 C.F.R. §§ 4.25, 
4.26 (2008).

The appellant therefore meets the minimum schedular criteria 
for TDIU under 38 C.F.R. § 4.16(a).  However, the evidence 
must still show that he is unable to pursue a substantially 
gainful occupation due to his service-connected disabilities.  
The issue, therefore, is whether the appellant's service-
connected disabilities prevent him from engaging in 
substantially gainful employment.

On February 15, 2006, the appellant underwent a VA general 
medical examination to determine his employability.  As a 
result of a thorough review of the appellant's relevant 
military and medical histories, and after conducting a 
physical examination, the examiner opined that that appellant 
"does not have any physical impairment that would prevent 
him from seeking and maintaining gainful employment.  Please 
see [the audiological and psychological] exam[ination 
reports] for evaluation of those areas."

On February 16, 2006, the appellant underwent a VA 
psychological examination to ascertain the then current 
severity of his service-connected major depressive disorder 
in concert with a determination of the appellant's 
employability.  In relevant part, the examiner stated:

[The appellant's] depression and mood as 
well as his problems with irritability, 
lack of energy[,] and feelings of 
worthlessness are secondary to his 
hearing loss.  It appears based on the 
[appellant's] presentation that his 
unemployability is related to his 
hearing difficulties.

On February 26, 2006, the appellant underwent a VA 
audiological examination.  As a result of this examination, 
the examiner opined:

There are possibilities that [the 
appellant] may be able to obtain 
employment that does not require 
significant communication 
function...Therefore, the question is 
whether [the appellant] is unemployable 
based on his hearing loss or whether 
[the appellant] is able to obtain 
gainful employment as a result of his 
significant hearing loss, depending on 
what the [appellant's] capabilities are 
other than his hearing loss...Considering 
the facts presented thus far, it is this 
examiner's opinion that [the 
appellant's] hearing loss per se, will 
probably not make [him] unemployable 
and...[the appellant] perhaps could obtain 
employment that requires perhaps limited 
communication needs with others if [the 
appellant] prefers such employment.

Treatment reports dating from June 2006 to July 2007, 
demonstrated ongoing treatment for the appellant's service-
connected major depressive order.  Although these treatment 
reports did not contain an assessment of the appellant's 
employability, the appellant was provided Global Assessment 
of Functioning (GAF) scores ranging from 65 to, most 
recently, 58.  A GAF score of 61-70 reflects some mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, 
such as occasional truancy, or theft within the household, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A GAF score of 51-60 
indicates moderate symptoms or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).

Preliminarily, the Board finds that the February 26, 2006 
opinion offered by the VA examiner was couched in terms that 
were too speculative to be of significant probative value.  A 
medical opinion expressed in terms of "may," "depending," 
or "perhaps" is too speculative to ascertain the 
appellant's current employability.  Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (holding that a physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
implies he may not have been showing symptoms and therefore 
deemed speculative); Bostain v. West, 11 Vet. App. 124, 127-
28 (1998) (holding that a private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection).   However, based on a 
sympathetic reading of this evidence, the February 26, 2006 
opinion is at least in equipoise given its speculative 
nature.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. 
Cir. 2004).  Further, the February 15, 2006 opinion is 
limited to the physical aspect of determining the appellant's 
employability.  As such, the Board assigns only minimal 
probative value to the opinion because the examiner did not 
incorporate all of the appellant's service-connected 
disabilities into the determination.  See Hatlestad, 5 Vet. 
App. at 529.  Thus, the Board finds the February 16, 2006 VA 
examiner's opinion to be the most probative evidence of 
record as to the issue of whether the appellant's is unable 
to obtain or retain substantially gainful employment due to 
his service-connected disabilities.  Based on this opinion, 
the Board finds that entitlement to TDIU is warranted.

The evidence of record demonstrates that the appellant's 
service-connected bilateral hearing loss and tinnitus would 
cause difficulty in all most every employment capacity due to 
an inability to reliably communicate with supervisors, fellow 
co-workers, and clients or customers.  Given the appellant's 
occupational and educational background, opportunities to 
work in quiet environments that only require limited 
communication are extremely rare.  Moreover, the appellant's 
service-connected major depressive disorder is marked by 
irritability and a lack of energy, which in and of itself 
causes moderate difficulty in social and occupational 
functioning.  When his major depressive disorder, bilateral 
hearing loss, and tinnitus are considered together, the Board 
finds that the appellant is incapable of substantially 
gainful employment by reason of his service-connected 
disabilities.

The evidence in the appellant's favor is not overwhelming.  
He is not physically incapable of performing duties commonly 
associated with rigors of employment and could possibly hold 
a job in a quiet environment that was not predicated on 
verbal communication.  However, resolving all doubt in his 
favor, the Board finds that most, if not all, occupations are 
closed to him even those in quiet environments that do not 
require lots of verbal communication, especially given his 
occupational and educational background and the symptoms 
associated with his service-connected major depressive 
disorder.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53 
(holding that appellant of VA benefits need only demonstrate 
that there is an approximate balance of positive and negative 
evidence in order to prevail.).  As such, the appellant's 
symptomatology has been shown to be productive of a 
disability picture that more nearly approximates that of the 
appellant being rendered unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.7.  
Therefore, entitlement to TDIU benefits has been established.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.


ORDER

Entitlement to TDIU is granted.



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


